IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ANDREW J. DSIDA,                       : No. 285 WAL 2017
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
HEATHER J. ESPOSITO,                   :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.